DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a driving module” in claim 1,
“a threshold voltage compensation module” in claim 1,
“a first switch module” in claim 1,
“a second switch module” in claim 1,
“a third switch module” in claim 1, and
“a fourth switch module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “low” in claim 12 (line 2) is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “low” is purely subjective.

The term “high” in claim 12 (line 3) is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high” is purely subjective.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2018/0137815 A1).

Regarding claim 1, Cheng discloses a pixel driver circuit, comprising: 
a driving module [e.g., Fig. 2: T4] for providing a drive current to a pixel [e.g., Fig. 2: 28];
e.g., Fig. 2: C1, C2, T1, T2 or C1, C2, T1] for providing threshold voltage compensation for the driving module; and
a first switch module [e.g., Fig. 2: T6], 
a second switch module [e.g., Fig. 2: T7 or T7, T2, C2], 
a third switch module [e.g., Fig. 2: T5], and 
a fourth switch module [e.g., Fig. 2: T3];
wherein, first to fifth terminals of the threshold voltage compensation module are electrically connected to a first node [e.g., Fig. 2: B], a second node [e.g., Fig. 2: A], a data signal source [e.g., Fig. 2: S2], a third node [e.g., Fig. 2: T2/T4/T7 node], and a second signal source [e.g., Fig. 2: S1 or DATA], respectively;
first to third terminals of the driving module are electrically connected to the first node, the third node, and the second node, respectively;
first to third terminals of the first switch module are electrically connected to a power supply [e.g., Fig. 2: VDD], the first node, and a first signal source [e.g., Fig. 2: EM], respectively;
first to third terminals of the second switch module are electrically connected to the third node, a light emitting element [e.g., Fig. 2: 28], and a fourth node [e.g., Fig. 2: T1, T2, T3 node], respectively;
first to third terminals of the third switch module are electrically connected to a fifth signal source [e.g., Fig. 2: DATA], the second node, and a third signal source [e.g., Fig. 2: S3], respectively;
e.g., Fig. 2: S1], respectively (e.g., see Paragraphs 31-36).

Regarding claim 2, Cheng discloses the threshold voltage compensation module comprises a first capacitor [e.g., Fig. 2: C2], a second capacitor [e.g., Fig. 2: C1] and a third transistor [e.g., Fig. 2: T1, T2]; one terminal of the first capacitor serves as the third terminal of the threshold voltage compensation module; the other terminal of the first capacitor and one terminal of the second capacitor collectively serve as the first terminal of the threshold voltage compensation module; the other terminal of the second capacitor and a second electrode of the third transistor collectively serve as the second terminal of the threshold voltage compensation module; and a first electrode and a control electrode of the third transistor respectively serve as the fourth terminal and the fifth terminal of the threshold voltage compensation module (e.g., see Paragraphs 31-36).

Regarding claim 3, Cheng discloses the driving module comprises a second transistor [e.g., Fig. 2: T4], wherein a first electrode, a second electrode and a control electrode of the second transistor respectively serve as the first terminal, the second terminal and the third terminal of the driving module (e.g., see Paragraphs 31-36).

Regarding claim 4, Cheng discloses the first switch module comprises a first transistor [e.g., Fig. 2: T6], wherein a first electrode, a second electrode and a control electrode of the first e.g., see Paragraphs 31-36).

Regarding claim 5, Cheng discloses the second switch module includes a fourth transistor [e.g., Fig. 2: T2] and a fifth transistor [e.g., Fig. 2: T7], wherein a first electrode of the fourth transistor serves as the first terminal of the second switch module, and a second electrode of the fourth transistor is electrically connected to a first electrode of the fifth transistor, wherein a second electrode of the fifth transistor serves as the second terminal of the second switch module, and wherein respective control electrodes of the fourth transistor and the fifth transistor collectively serve as the third terminal of the second switch module (e.g., see Paragraphs 31-36).

Regarding claim 6, Cheng discloses the second switch module includes a fourth transistor [e.g., Fig. 2: T2], a fifth transistor [e.g., Fig. 2: T7], and a third capacitor [e.g., Fig. 2: C2], wherein: a first electrode of the fourth transistor and one terminal of the third capacitor collectively serve as the first terminal of the second switch module, and a second electrode of the fourth transistor is electrically connected to a first electrode of the fifth transistor, a second electrode of the fifth transistor serves as the second terminal of the second switch module, and a control electrode of the fourth transistor, a control electrode of the fifth transistor, and the other terminal of the third capacitor collectively serve as the third terminal of the second switch module (e.g., see Paragraphs 31-36).

Regarding claim 7, Cheng discloses the third switch module comprises a sixth transistor [e.g., Fig. 2: T5],wherein a first electrode, a second electrode and a control electrode of the sixth e.g., see Paragraphs 31-36).

Regarding claim 8, Cheng discloses the fourth switch module comprises a seventh transistor [e.g., Fig. 2: T3], wherein a first electrode, a second electrode and a control electrode of the seventh transistor respectively serve as the first terminal, the second terminal and the third terminal of the fourth switch module (e.g., see Paragraphs 31-36).

Regarding claim 9, Cheng discloses a display device [e.g., Fig. 1: 10] comprising the pixel driver circuit (e.g., see Paragraphs 28-36).

Regarding claim 10, Cheng discloses a pixel driving method for the pixel driver circuit, comprising:
in a reset phase [e.g., Fig. 3A: S1 low], turning the fourth switch module [e.g., Fig. 2: T3] on to output a second level signal [e.g., Fig. 2: VDD] received through the first terminal thereof to the fourth node [e.g., Fig. 2: T1, T2, T3 node];
in a drive reset phase [e.g., Fig. 3A: S3 low], turning the third switch module [e.g., Fig. 2: T5] on to output a first level signal [e.g., Fig. 2: DATA] received through the first terminal thereof to the second node [e.g., Fig. 2: A];
in a threshold voltage compensation phase [e.g., Fig. 3A: S3 high, EM low, S1 low], turning the third switch module [e.g., Fig. 2: T5] off, turning the first switch module [e.g., Fig. 2: T6] on, and turning the threshold voltage compensation module [e.g., Fig. 2: C1, C2, T1, T2 or C1, C2, T1] on, so that a voltage difference between the first node [e.g., Fig. 2: B] and the second node [e.g., Fig. 2: A] is a threshold voltage of the driving module [e.g., Fig. 2: T4];
in a drive gain phase [e.g., Fig. 3A: S3 low, S1 high, EM high], receiving with the threshold voltage compensation module [e.g., Fig. 2: C1, C2, T1, T2 or C1, C2, T1] a data signal [e.g., Fig. 2: DATA] of a current frame, converting the data signal of the current frame into a drive gain signal to be superimposed and output to the second node [e.g., Fig. 2: A], turning the threshold voltage compensation module [e.g., Fig. 2: C1, C2, T1, T2 or C1, C2, T1] off, and turning the first switch module [e.g., Fig. 2: T6] off;
wherein in at least one of the threshold voltage compensation phase and the drive gain phase, the fifth signal source [e.g., Fig. 2: DATA] generates the first level signal;
in a light-emitting phase [e.g., Fig. 3A: S1 low, EM low], turning the fourth switch module [e.g., Fig. 2: T3] on to output the first level signal received through the first terminal thereof to the fourth node [e.g., Fig. 2: T1, T2, T3 node], so that the second switch module [e.g., Fig. 2: T7 or T7, T2, C2] is turned on; turning the first switch module [e.g., Fig. 2: T6] on, thus a current corresponding to the drive gain signal is output to the light-emitting element via the first node [e.g., Fig. 2: B], the driving module [e.g., Fig. 2: T4, the third node [e.g., Fig. 2: T2/T4/T7 node], and the second switch module [e.g., Fig. 2: T7 or T7, T2, C2] (e.g., see Paragraphs 37-48).

Regarding claim 11, Cheng discloses after the light-emitting phase, further comprising: in a light-emitting gain phase [e.g., Fig. 3A: S1 high], turning the fourth switch module [e.g., Fig. 2: T3] off when the second level signal [e.g., Fig. 2: VDD] from the fourth signal source e.g., Fig. 2: S1] is received through the third terminal thereof, so that a turning-on level of the second switch module [e.g., Fig. 2: T7 or T7, T2, C2] is increased (e.g., see Paragraphs 37-48).

Regarding claim 12, Cheng discloses the first level signal is a low level signal [e.g., Fig. 2: DATA], and the second level signal is a high level signal [e.g., Fig. 2: VDD] (e.g., see Paragraphs 28-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel driver circuits.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
9 April 2021